                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

PARNELL R. MAY                                                             PLAINTIFF
#22568-16

V.                         CASE NO. 4:21-CV-154-LPR-BD

ERIC HIGGINS, et al.                                                    DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED without prejudice.

      IT IS SO ADJUDGED this 27th day of May 2021.



                                               ________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT COURT
